DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, drawn to a steel sheet.
Group II, claim(s) 3-4, drawn to a method of producing a steel sheet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of A steel sheet, having a chemical composition comprising, by mass%: C: 0.05 to 0.20%; Si: 0.01 to 1.30%; Mn: 1.00 to 3.00%; P: 0.0001 to 0.0200%; S: 0.0001 to 0.0200%; Al: 0.001 to 1.000%; N: 0.0001 to 0.0200%; Co: 0 to 0.5000%; Ni: 0 to 0.5000%; Mo: 0 to 0.5000%; Cr: 0 to 1. 0000%; 0: 0 to 0.0200%; Ti: 0 to 0.5000%; B: 0 to 0.0100%; Nb: Oto 0.5000%; V: 0 to 0.5000%; Cu: 0 to 0.5000%; W: 0 to 0.1000%; Ta: 0 to 0.1000%; Sn: 0 to 0.0500%; Sb: Oto 0.0500%; As: 0 to 0.0500%; Mg: 0 to 0.0500%; Ca: 0 to 0.0500%; Y: 0 to 0.0500%; Zr: 0 to 0.0500%; La: 0 to 0.0500%; Ce: 0 to 0.0500%; and the balance of Fe and impurities, wherein the steel sheet comprises, by area ratio: a total of ferrite and bainite: 10.0 to 90.0%; a total of martensite and tempered martensite: 5.0 to 80.0%; and a total of pearlite and retained austenite: 0 to 15.0%, integration degree of (111)<112> orientation of ferrite is 3.0 or higher, and integration degree of (252)<2-l l> orientation of martensite and tempered martensite is 5.0 or lower, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Matsuda et al (JP 5217395B2).  Matsuda (p2 of 8) teaches a steel sheet comprising in % by mass: (C: 0.030 to 0.20%, Si: 0.25% to 1.5%, Mn: 1.0 to 2.5%, P: 0.005 to 0.1%, S: 0.01% or less, Al: 0.005 to 1.5% and N: 0.01 by mass%) with a balance is composed of Fe and unavoidable impurities, and the area ratio to the whole steel sheet structure is 85% to 99% of ferrite phase as matrix phase, and 1% to 15% of second phase including martensite phase % or less, the martensite phase has an area ratio of 1% to 13% with respect to the entire steel sheet structure, and the second phase other than the martensite phase has an area ratio of 5% or less.  Although the composition and area percentages are not exactly as claimed, the percentages of each component and area percentage overlap the claimed component and area percentages.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use percentages of each element and area overlapping the claimed percentages.  As such sample 17 shows (Tables 1 and 2) a steel with a composition with a slight deviation only with regard to Si% and an orientation degree of 3.1  having a tensile strength of 828MPa and an elongation in the range of 18% which is in the disclosed ranges of tensile strength of more preferably 800MPa or higher and elongation of 10.0% or more.  Since a slight decrease in Si within the range of Matsuda and as claimed would not be expected to deteriorate elongation or strength, it would be expected that the composition within the range as claimed and as taught by Matsuda would provide the same result as example 17.  Considering the same composition range, similar processing parameters, strength and elongation values within the disclosed ranges, although the  integration degree of (252)<2-l l> orientation of martensite and tempered martensite is not expressly identified as being 5.0 or lower, it is expected that this would indeed be inherent to the composition of Matsuda. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.D.I./           Examiner, Art Unit 1784 

/HUMERA N. SHEIKH/           Supervisory Patent Examiner, Art Unit 1784